DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 07/10/2020.
Claims 1-18 are pending of which claim(s) 1 is/are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
35 USC 112,6TH Considerations
Claim limitation “a processing unit, configured to determine a physical uplink control channel (PUCCH) corresponding to uplink control information (UCI); and a transmitting unit, configured to transmit the UCI on a first PUSCH in a first physical uplink shared channel (PUSCH) set… a scheduling unit, configured to schedule a first physical uplink shared channel (PUSCH) set” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth a processing unit, configured to …and a transmitting unit, configured to… a scheduling unit, configured to” coupled with functional language “determine a physical uplink control channel (PUCCH) corresponding to uplink control information (UCI)… transmit the UCI on a first PUSCH in a first physical uplink shared channel (PUSCH) set… schedule a first physical uplink shared channel (PUSCH) set” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9 and 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

9. Uplink control information transmission device, for the method according to claim 1, comprising: a processing unit, configured to determine a physical uplink control channel (PUCCH) corresponding to uplink control information (UCI)(see fig.4, 401); and a transmitting unit, configured to transmit the UCI on 
16. Uplink control information transmission device, for the method according to claim 1, comprising: a scheduling unit, configured to schedule a first physical uplink shared channel (PUSCH) set, wherein every PUSCH contained in the first PUSCH set overlaps with a physical uplink control channel (PUCCH) in time(see para.0020, 0147); and a processing unit, configured to obtain uplink control information (UCI) transmitted by user equipment on a first PUSCH in the first PUSCH set)(see fig.4, 401)

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
Claims 1-18 are objected to because of the following informalities:

claim 1 recites the limitation "the set condition" in line 10.  It appears that there is insufficient antecedent basis for this limitation in the claim since claim 1 does not recite “set condition” in the previous step(s).
Claim 1 recites the limitation "the Time Difference" in line 10.  It appears that there is insufficient antecedent basis for this limitation in the claim since claim 1 does not recite “Time Difference” in the previous step(s).
Claim 1 recites the limitation "the start time" in line 11.  It appears that there is insufficient antecedent basis for this limitation in the claim since claim 1 does not recite “the start time” in the previous step(s).
1 recites the limitation "the end time" in line 11.  It appears that there is insufficient antecedent basis for this limitation in the claim since claim 1 does not recite “end time” in the previous step(s).
Claim 1 recites “PUSCH” in line 10. It does not appear that “PUSCH” in line 10 is related to either “first PUSCH” OR “first PUSCH set”. If “PUSCH” in line 10 is related to either “first PUSCH” OR “first PUSCH set”, please change “PUSCH” in line 10 is related to either “first PUSCH” OR “first PUSCH set”. 

Claim 2 recites the limitation "time differences" in line 3.  It appears that there is insufficient antecedent basis for this limitation in the claim since claim 2 does not recite “time differences” in the previous step(s) and/or previous steps of  claim(s) 1.
Claim 2 recites the limitation "the start time" in line 6.  It appears that there is insufficient antecedent basis for this limitation in the claim since claim 1 does not recite “the start time” in the previous step(s) and/or previous steps of claim(s) 1.
Claim 2 recites the limitation "the end time" in line 5.  It appears that there is insufficient antecedent basis for this limitation in the claim since claim 1 does not recite “end time” in the previous step(s) and and/or previous steps of  claim(s) 1.



Claim 4 recites the limitation "end time of the pusch…end time of the PUCCH" in lines 4-5.  It appears that there is insufficient antecedent basis for this limitation in the claim since claim 1 does not recite “end time of the pusch…end time of the PUCCH” in the previous step(s) and and/or previous steps of  claim(s) 1.
Claim 5 recites “first PUSCH set ” in line 5 while claim 1 recites “first PUSCH set” in lines 4-5. If “first PUSCH set ” in line 5 is related to “first PUSCH set” in lines 4-5 of claim 1, please change “first PUSCH set” to said/the “first PUSCH set”. 
Claim 5 recites the limitation "the cell" in line 4.  It appears that there is insufficient antecedent basis for this limitation in the claim since claim 5 and 7 does not recite “cell” in the previous step(s) and/or claims.

Claim 6 appears to include the same issue related to “first PUSCH set ” as recited  in claim 5. Please, correct accordingly. 


Claim 7 recites the limitation "the start time of every PUSCH in the second PUSCH SET" in line 5.  It appears that there is insufficient antecedent basis for this limitation in the claim since claim 1 does not recite “start time of every PUSCH in the second PUSCH SET” in the previous step(s) and/or previous  claim(s).
Claim 7 recites “condition” in line 2 while claim 1 recites “first condition set” in lines 4. If “condition” in line 2 is related to “first condition set ” in line 10 of claim 1, please change “condition” to “said/the condition set”. 

Claim 8 appears to include the same issue related to “first PUSCH set” as recited in claim 5. Please, correct accordingly.  

Claim 8 recites “first PUSCH” in line 7 while claim 1 recites “first PUSCH” in lines 4. If “first PUSCH” in line 7 is related to “first PUSCH ” in line 4 of claim 1, please change “first PUSCH” to said/the “first PUSCH set”. 

.

Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of Copending Application No. 16/926,856.
Instance Application No. 16961337
Copending Application No. 16/926,856

1. (Original) An uplink control information transmission method, comprising: determining, by user equipment, a physical uplink control channel (PUCCH) corresponding to uplink control information (UCT); and transmitting, by the user equipment, the UCI on a first PUSCH in a first physical uplink shared channel (PUSCH) set; wherein every PUSCH contained in the first PUSCH set overlaps with the PUCCH in time; the UCI contains hybrid automatic repeat request mechanism response information (HARQ- ACK/NACK), and the HARQ-ACK/NACK corresponds to at least one piece of downlink data received by the user equipment; the set condition comprises that the Time Difference between the start time of the PUSCH and the end time of the at least one piece of downlink data is not less than a first set threshold.


	Claims 2-18 are also provisionally rejected under 35 U.S.C. 101 using similar table as shown above

This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. (U.S. 2020/0045722) (hereinafter “Bae”).  Bae teaches all of the limitations of the specified claims with the reasoning that follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (US 2020/0045722) in view of Wang et al (US 2020/0367265).
Regarding claim 1, Bae’722 discloses  “an uplink control information transmission method, comprising: determining, by user equipment, a physical uplink control channel (PUCCH) corresponding to uplink control information (UCI); and transmitting, by the user equipment, the UCI on a first PUSCH in a first physical uplink shared channel (PUSCH) set” is anticipated by a UE that acquires (determines) a PUSCH resource and a PUCCH resource when there is a UCI to be transmitted (corresponding to), and transmits the UCI on the PUSCH resource when simultaneous transmission cannot be performed as spoken of on page 10, paragraph [0130]; where the UCI is transmitted for a number of PUSCH repetitions (PUSCH set) as spoken of on page 11, paragraph [0139].
“Wherein every PUSCH contained in the first PUSCH set overlaps with the PUCCH in time” is anticipated by the UCI piggyback transmission over a PUSCH 
“The UCI contains hybrid automatic repeat request mechanism response information (HARQ- ACK/NACK), and the HARQ-ACK/NACK corresponds to at least one piece of downlink data received by the user equipment” is anticipated by the UCI PUSCH resource that may include HARQ ACK/NACK feedback transmission corresponding to DL transmission as spoken of on page 11, paragraph [152 & 0156].
As discussed above, although Bae’722 discloses teaches, see para.0112 & see para.0116, the generation time of the UCI may be divided into three cases as shown in FIG. 11. Specifically, the time at which the UCI is generated may be a time (hereinafter referred to as time 1) before a start time of a grant-free resource (before grant-free transmission), a time (hereinafter referred to as time 2) within a time interval of a grant-free resource (during grant-free transmission and/or repetitions), or a time (hereinafter referred to as time 3) after an end time of a grant-free resource (after grant-free transmission and/or repetitions), see para.0137, PUSCH and the PUCCH overlap with each other…all the time resources of PUCCH scheduling are fully included in PUSCH scheduling, Bae’722 does not explicitly show the use of “the set condition comprises that the Time Difference between the start time of the PUSCH and the end time of the at least one piece of 
In particular, in the same field of endeavor, Wang’265 teaches the use of “the set condition comprises that the Time Difference between the start time of the PUSCH and the end time of the at least one piece of downlink data is not less than a first set threshold (see para.0347, It is assumed that the starting point symbol index of the PUCCH is S1, the starting point symbol index of the PUSCH of the slot of the PUCCH is S2, and if the time difference between the symbol corresponding to the minimum value of S1 and S2 and the last/end symbol of the PDSCH of the HARQ-ACK is not less than a predefined delay Th1, and a time difference between a symbol corresponding to the minimum value of S1 and S2 and the last symbol of the UL grant for scheduling the PUSCH is not less than a predefined delay Th2, then the UE transmits the HARQ-ACK information included in the PUCCH on the PUSCH, the UE does not transmit the PUCCH; or the UE considers it is a wrong scheduling or configuration, see also para.0367, see para.0346, which discusses PUCCH resource expect to transmit the HARQ-ACK overlaps with the PUSCH in time).
before the effective filling date of the claimed invention to modify the system of Bae’722 to include “the set condition comprises that the Time Difference between the start time of the PUSCH and the end time of the at least one piece of downlink data is not less than a first set threshold” as taught by Wang’265, since Wang’265 stated in para.0091+ that such a modification would provide an efficient system that determine the UCI which overlaps with a PUSCH resource in time domain according to the PUSCH resource, the determination of the UCI to be transmitted is achieved; then by determining whether to transmit the UCI and performing corresponding processing based on the determination result, effective transmission of the UCI to be transmitted is achieved, and transmission efficiency is improved.

Regarding claim 2, As discussed above, although Bae’722 discloses teaches, see para.0112 & see para.0116, the generation time of the UCI may be divided into three cases as shown in FIG. 11. Specifically, the time at which the UCI is generated may be a time (hereinafter referred to as time 1) before a start time of a grant-free resource (before grant-free transmission), a time (hereinafter referred to as time 2) within a time interval of a grant-free resource (during grant-free 
In particular, in the same field of endeavor, Wang’265 teaches the use of wherein the first set threshold corresponds to a minimum value of the Time Differences supported by the user equipment(see para.0347 & see para.0347, which discuses  the UE may determine whether to transmit the HARQ-ACK and PUSCH, and determine the bit information length of the HARQ-ACK according to  the time difference between the symbol corresponding to the minimum value of S1 and S2 and the last/end symbol of the PDSCH of the HARQ-ACK is not less than a predefined delay Th1, and a time difference between a symbol corresponding to the minimum value of S1 and S2 and the last symbol of the UL grant for scheduling the PUSCH is not less than a predefined delay Th2, thus threshold with value time difference supported by UE) and the Time Difference is the time difference between the end time of a physical downlink shared channel (PDSCH) and the start time of corresponding HARQ- ACK/NACK feedback (see para.0347, It is assumed that the starting point symbol index of the PUCCH is S1, the starting point symbol index of the PUSCH of the slot of the PUCCH is S2, and if the time difference between the symbol corresponding to the minimum value of S1 and S2 and the last/end symbol of the PDSCH of the HARQ-ACK is not less than a predefined delay Th1, and a time difference between a symbol corresponding to the minimum value of S1 and S2 and the last symbol of the UL grant for scheduling the PUSCH is not less than a predefined delay Th2, then the UE transmits the HARQ-ACK information included in the PUCCH on the PUSCH, the UE does not transmit the PUCCH; or the UE considers it is a wrong scheduling or configuration, see also para.0367, see para.0346, which discusses PUCCH resource expect to transmit the HARQ-ACK overlaps with the PUSCH in time).
In view of the above, having the system of Bae’722 and then given the well-established teaching of Wang’265 it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Bae’722 to include “wherein the first set threshold corresponds to a minimum value of the Time Differences supported by the user equipment, and the Time Difference is the time difference between the end time of a physical downlink shared channel (PDSCH) and the start time of corresponding HARQ- ACK/NACK feedback” as taught by Wang’265, since Wang’265 stated in para.0091+ that such a modification would provide an efficient system that determine the UCI which overlaps with a PUSCH resource in time domain according to the PUSCH resource, the determination of the UCI to be transmitted is achieved; then by determining whether to transmit the UCI and performing corresponding processing based on the determination result, effective transmission of the UCI to be transmitted is achieved, and transmission efficiency is improved.

Regarding claim 3, “wherein the set condition comprises that: the start time of the PUSCH is not earlier than the start time of the PUCCH” is anticipated by the UCI piggybacking that may be performed (set condition) when the number of 
Regarding claim 4, “wherein the set condition comprises that: the end time of the PUSCH is not later than the end time of the PUCCH” is anticipated by the UCI piggybacking that may be performed (set condition) when the number of symbols on which the PUSCH and the PUCCH overlap with each other is greater than or equal to a predetermined value (end time not later than other end time) as spoken of on page 10, paragraph [0137].
Regarding claim 5, “wherein at least two PUSCHs meet the set condition in a first PUSCH set; the start time of the first PUSCH is the earliest among the start time of every PUSCH meeting the set condition and/or an index of the cell where the first PUSCH is located is the smallest among cells where every PUSCH meeting the set condition is located” is anticipated by a UCI that may be piggybacked on a PUSCH of a carrier having the lowest Scell index (smallest cell index) among the carriers for which no grant-free resource is configured among the carriers on which multiple PUSCHs can be transmitted (where the first PUSCH is located) as spoken of on page 10, paragraph [0135].
Regarding claim 6, “wherein the first PUSCH belongs to a second PUSCH set; the second PUSCH set is composed of PUSCHs, meeting the set condition, in 
Regarding claim 7, “wherein under the condition that the second PUSCH set comprises at least two PUSCHs, the start time of the first PUSCH is the earliest among the start time of every PUSCH in the second PUSCH set and/or an index of the cell where the first PUSCH is located is the smallest among cells where every PUSCH in the second PUSCH set is located” is anticipated by a UCI that may be piggybacked on a PUSCH of a carrier having the lowest Scell index (smallest cell index) among the carriers for which no grant-free resource is configured among the carriers on which multiple PUSCHs (at least two PUSCHs) can be transmitted (where the first PUSCH is located) as spoken of on page 10, paragraph [0135].
Regarding claim 8, “scheduling, by base station equipment, a first physical uplink shared channel (PUSCH) set, wherein every PUSCH contained in the first PUSCH set overlaps with a physical uplink control channel (PUCCH) in time; and obtaining, by the base station equipment, uplink control information (UCI) transmitted by user equipment on a first PUSCH in the first PUSCH set” is anticipated by a piggybacked UCI transmission on a grant-free PUSCH resource 
Regarding claim 9, “Uplink control information transmission device, for the method according to claim 1, comprising: a processing unit, configured to determine a physical uplink control channel (PUCCH) corresponding to uplink control information (UCI); and a transmitting unit, configured to transmit the UCI on a first PUSCH in a first physical uplink shared channel (PUSCH) set, wherein every PUSCH contained in the first PUSCH set overlaps with the PUCCH in time; Docket No: 115526-422CONTPage 5 of 7 the UCI contains hybrid automatic repeat request mechanism response information (HARQ- ACK/NACK), and the HARQ-ACK/NACK corresponds to at least one piece of downlink data received by the user equipment.

As discussed above, although Bae’722 discloses teaches, see para.0112 & see para.0116, the generation time of the UCI may be divided into three cases as shown in FIG. 11. Specifically, the time at which the UCI is generated may be a time (hereinafter referred to as time 1) before a start time of a grant-free resource (before grant-free transmission), a time (hereinafter referred to as time 2) within a time interval of a grant-free resource (during grant-free transmission and/or 
In particular, in the same field of endeavor, Wang’265 teaches the use of “the set condition comprises that the Time Difference between the start time of the PUSCH and the end time of the at least one piece of downlink data is not less than a first set threshold (see para.0347, It is assumed that the starting point symbol index of the PUCCH is S1, the starting point symbol index of the PUSCH of the slot of the PUCCH is S2, and if the time difference between the symbol corresponding to the minimum value of S1 and S2 and the last/end symbol of the PDSCH of the HARQ-ACK is not less than a predefined delay Th1, and a time difference between a symbol corresponding to the minimum value of S1 and S2 and the last symbol of the UL grant for scheduling the PUSCH is not less than a predefined delay Th2, then the UE transmits the HARQ-ACK information included in the PUCCH on the PUSCH, the UE does not transmit the PUCCH; or the UE considers it is a wrong scheduling or configuration, see also para.0367, see para.0346, which discusses PUCCH resource expect to transmit the HARQ-ACK overlaps with the PUSCH in time).
In view of the above, having the system of Bae’722 and then given the well-established teaching of Wang’265 it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Bae’722 to include “the set condition comprises that the Time Difference between the start time of the PUSCH and the end time of the at least one piece of downlink data is not less than a first set threshold” as taught by Wang’265, since Wang’265 stated in para.0091+ that such a modification would provide an efficient system that determine the UCI which overlaps with a PUSCH resource in time domain according to the PUSCH resource, the determination of the UCI to be transmitted is achieved; then by determining whether to transmit the UCI and performing corresponding processing based on the determination result, effective transmission of the UCI to be transmitted is achieved, and transmission efficiency is improved.


In particular, in the same field of endeavor, Wang’265 teaches the use of wherein the first set threshold corresponds to a minimum value of the Time Differences supported by the user equipment(see para.0347 & see para.0347, which discuses  the UE may determine whether to transmit the HARQ-ACK and PUSCH, and determine the bit information length of the HARQ-ACK according to at least one of the following ways:… the time difference between the symbol corresponding to the minimum value of S1 and S2 and the last/end symbol of the PDSCH of the HARQ-ACK is not less than a predefined delay Th1, and a time difference between a symbol corresponding to the minimum value of S1 and S2 and the last symbol of the UL grant for scheduling the PUSCH is not less than a predefined delay Th2, thus threshold with value time difference supported by UE) and the Time Difference is the time difference between the end time of a physical downlink shared channel (PDSCH) and the start time of corresponding HARQ- ACK/NACK feedback (see para.0347, It is assumed that the starting point symbol index of the PUCCH is S1, the starting point symbol index of the PUSCH of the slot of the PUCCH is S2, and if the time difference between the symbol corresponding to the minimum value of S1 and S2 and the last/end symbol of the PDSCH of the HARQ-ACK is not less than a predefined delay Th1, and a time difference between a symbol corresponding to the minimum value of S1 and S2 and the last symbol of the UL grant for scheduling the PUSCH is not less than a predefined delay Th2, then the UE transmits the HARQ-ACK information included in the PUCCH on the PUSCH, the UE does not transmit the PUCCH; or the UE considers it is a wrong scheduling or configuration, see also para.0367, see para.0346, which discusses PUCCH resource expect to transmit the HARQ-ACK overlaps with the PUSCH in time).
In view of the above, having the system of Bae’722 and then given the well-established teaching of Wang’265 it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Bae’722 to include “wherein the first set threshold corresponds to a minimum value of the Time Differences supported by the user equipment, and the Time Difference is the time difference between the end time of a physical downlink shared channel (PDSCH) and the start time of corresponding HARQ- ACK/NACK feedback” as taught by Wang’265, since Wang’265 stated in para.0091+ that such a modification would provide an efficient system that determine the UCI which overlaps with a PUSCH resource in time domain according to the PUSCH resource, the determination of the UCI to be transmitted is achieved; then by determining whether to transmit the UCI and performing 

Regarding claim 11, “wherein the set condition comprises that: the start time of the PUSCH is not earlier than the start time of the PUCCH” is anticipated by the UCI piggybacking that may be performed (set condition) when the number of symbols on which the PUSCH and the PUCCH overlap with each other is greater than or equal to a predetermined value (start time not earlier than other start time) as spoken of on page 10, paragraph [0137].
Regarding claim 12, “wherein the set condition comprises that: the end time of the PUSCH is not later than the end time of the PUCCH” is anticipated by the UCI piggybacking that may be performed (set condition) when the number of symbols on which the PUSCH and the PUCCH overlap with each other is greater than or equal to a predetermined value (end time not later than other end time) as spoken of on page 10, paragraph [0137].
Regarding claim 13, “wherein at least two PUSCHs meet the set condition in a first PUSCH set; the start time of the first PUSCH is the earliest among the start time of every PUSCH meeting the set condition and/or an index of the cell where the first PUSCH is located is the smallest among cells where every PUSCH meeting the set condition is located” is anticipated by a UCI that may be 
Regarding claim 14, “wherein the first PUSCH belongs to a second PUSCH set; the second PUSCH set is composed of PUSCHs, meeting the set condition, in a first PUSCH set” is anticipated by a UCI that may be piggybacked on a PUSCH of a carrier having the lowest Scell index (smallest cell index) among the carriers (PUSCH set) for which no grant-free resource is configured among the carriers (PUSCH set) on which multiple PUSCHs can be transmitted as spoken of on page 10, paragraph [0135].
Regarding claim 15, “wherein under the condition that the second PUSCH set comprises at least two PUSCHs, the start time of the first PUSCH is the earliest among the start time of every PUSCH in the second PUSCH set and/or an index of the cell where the first PUSCH is located is the smallest among cells where every PUSCH in the second PUSCH set is located” is anticipated by a UCI that may be piggybacked on a PUSCH of a carrier having the lowest Scell index (smallest cell index) among the carriers for which no grant-free resource is configured among the carriers on which multiple PUSCHs (at least two PUSCHs) can be transmitted (where the first PUSCH is located) as spoken of on page 10, paragraph [0135].
16, “uplink control information transmission device, for the method according to claim 1, comprising: a scheduling unit, configured to schedule a first physical uplink shared channel (PUSCH) set, wherein every PUSCH contained in the first PUSCH set overlaps with a physical uplink control channel (PUCCH) in time; and a processing unit, configured to obtain uplink control information (UCI) transmitted by user equipment on a first PUSCH in the first PUSCH set” is anticipated by a piggybacked UCI transmission on a grant-free PUSCH resource that is determined by a base station as spoken of on page 8, paragraph [0116]; where the UCI piggyback transmission occurs over a PUSCH resource when all the time resources of PUCCH scheduling are fully included in (overlaps) PUSCH scheduling as spoken of on page 10, paragraph [0137]; where the eNB 10 (base station) of Figure 12 includes a processor 13 (processing unit) coupled to a transmitting device 12 (scheduling unit).
Regarding claim 17, “uplink control information transmission device, for the method according to claim 1, comprising at least one processor and a memory storing a program, and configured to perform the following steps by the at least one processor: determining a physical uplink control channel (PUCCH) corresponding to uplink control information (UCI); and transmitting the UCI on a first PUSCH in a first physical uplink shared channel (PUSCH) set; wherein every PUSCH contained in the first PUSCH set overlaps with the PUCCH in time” is 
Regarding claim 18, “uplink control information transmission device, for the method according claim 1, comprising at least one processor and a memory storing a program, and configured to perform the following steps by the at least one processor: scheduling a first physical uplink shared channel (PUSCH) set, wherein every PUSCH contained in the first PUSCH set overlaps with a physical uplink control channel (PUCCH) in time; and obtaining uplink control information (UCI) transmitted by user equipment on a first PUSCH in the first PUSCH set” is anticipated by a piggybacked UCI transmission on a grant-free PUSCH resource that is determined by a base station as spoken of on page 8, paragraph [0116]; where the UCI piggyback transmission occurs over a PUSCH resource when all the time resources of PUCCH scheduling are fully included in (overlaps) PUSCH scheduling as spoken of on page 10, paragraph [0137]; where the eNB 10 (base station) of Figure 12 includes a processor 13 coupled to a memory 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention


Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.